J. JOSEPH SMITH, Circuit Judge
(dissenting):
I respectfully dissent. I would not bar a civil rights action for failure to exhaust state remedies because of the exhaustion requirement of 28 U.S.C. § 2254(b). The appellant is not attempting to challenge the validity of his sentence as in Johnson v. Walker, 317 F.2d 418 (5 Cir. 1963) or Peinado v. Adult Authority, 405 F.2d 1185 (9 Cir. 1969).
The recent in banc opinion of this court in Sostre v. McGinnis, 442 F.2d 178 (2d Cir. 1971), squarely holds that where a state prisoner is deprived of statutory good time as a penalty for his conduct, at least in a case involving first amendment rights, the federal courts have the power to order that it be restored. To make the availability of this remedy turn on the fortuitousness of the prisoner’s timing in filing his section 1983 claim makes no sense in terms of either logic or judicial efficiency.
A civil rights plaintiff is entitled to choose a federal forum. If relief such as restoration of good time earned has the incidental effect of entitling him to immediate release, it should not deprive him of that choice. McNeese v. Board of Education, 373 U.S. 668, 672, 83 S.Ct. 1433, 10 L.Ed.2d 622 (1963); Bell v. Hood, 327 U.S. 678, 683, 66 S.Ct. 773, 90 L.Ed. 939 (1946); Damico v. California, 389 U.S. 416, 88 S.Ct. 526, 19 L.Ed.2d 647 (1967); Hancock v. Avery, 301 F.Supp. 786 (M.D.Tenn.1969); Edwards v. Schmidt, 321 F.Supp. 68 (W.D.Wisc. 1971).